     Case 3:19-cv-00109 Document 1 Filed on 03/13/19 in TXSD Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION


JIMMY HEBERT,               §                 NO. ___________________
                            §
                            §
                            §
       Plaintiff            §                 JURY DEMANDED
                            §
v.                          §
                            §
MARATHON OIL COMPANY;       §
AND CUDD PRESSURE           §
CONTROL, INC., D/B/A ENERGY §
PERSONNEL INTERNATIONAL §
                            §
       Defendants           §


                   PLAINTIFF’S ORIGINAL COMPLAINT

      Plaintiff, Jimmy Hebert, respectfully asserts as follows:

                                I. INTRODUCTION

   1. In 2018, Plaintiff, Jimmy Hebert, was employed by Defendants, Marathon Oil

Company (“MOC”) and Cudd Pressure Control, Inc., d/b/a Energy Personnel

International (“EPI”) (MOC and EPI are collectively referred to as “Marathon”),

working as a “Completions Consultant” on MOC’s fracking operations in New

Mexico’s Permian Basin. While Mr. Hebert was employed by Marathon, he

worked in excess of 80 hours per week. Unfortunately, in violation of the Fair

Labor Standards Act (“FLSA”), Marathon paid Mr. Hebert only straight-time
      Case 3:19-cv-00109 Document 1 Filed on 03/13/19 in TXSD Page 2 of 9



wages for all of his overtime hours (i.e. hours in excess of 40 hours per week).

Accordingly, Mr. Hebert brings this lawsuit against Marathon under the FLSA to

recover the unpaid overtime compensation and other remedies to which he is

entitled.

                      JURISDICTION AND VENUE

       2. This Court has original jurisdiction under 29 U.S.C. § 216(b) and

28 U.S.C. §§ 1331(a).

       3. Venue is proper in the Southern District of Texas under 28 U.S.C.

1391(b) because both MOC and EPI reside in this district.

                                  PARTIES

       4. Plaintiff, Jimmy Hebert (“Hebert”), is an adult individual who

resides in Prairieville, Louisiana.

       5. Defendant, Marathon Oil Company (“MOC”), resides in this

district and in this division. MOC may be served with process through CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       6. Defendant, Cudd Pressure Control, Inc., d/b/a Energy Personnel

International (“EPI”), resides in this district. EPI may be served with

process through Prentice Hall Corp., 211 E. 7th Street, Suite 620, Austin,

Texas 78701.

                                         2
     Case 3:19-cv-00109 Document 1 Filed on 03/13/19 in TXSD Page 3 of 9



                                   FACTS

   7. MOC is a Fortune 500 oil exploration and production company that,

in 2018, employed approximately 2,400 employees and netted profits of

approximately $1.1 billion.

   8. MOC engages in extensive oil exploration and production operations

in the Permian Basin in New Mexico.

   9. MOC utilizes nominal “independent contractors”—supplied by third

party subcontractors—to perform its oil exploration and production

operations in the Permian Basin.

   10. EPI is one such MOC subcontractor.

   11. On about March 7, 2018, EPI—at MOC’s request and direction—

retained Jimmy Hebert as a “Completions Consultant” to work on MOC’s

“Permian   Basin Field Completions Team,” which performed fracking

operations.

   12.   From approximately March 7, 2018, until January 10, 2019,

Jimmy Hebert worked on MOC’s Permian Basin Field Completions

Team.

   13. At all times, MOC had the right to control and, in fact, controlled

every aspect of Jimmy Hebert’s work as a Completions Consultant on its

                                        3
      Case 3:19-cv-00109 Document 1 Filed on 03/13/19 in TXSD Page 4 of 9



“Permian Basin Field Completions Team.”

   14. For example, an MOC Completions Engineer, Completions

Superintendent and Completions Foreman supervised Jimmy Hebert’s

work as a Completions Consultant on a daily basis.

   15. MOC’S Completions Engineer, Completions Superintendent and

Completions Foreman dictated where, when, and how Jimmy Hebert

performed his work.

   16. MOC required Jimmy Hebert to attend MOC-run training, safety,

and recap meetings.

   17. MOC had the right to terminate Jimmy Hebert and, in fact, did

terminate his employment, on or about January 10, 2019.

   18.  Marathon’s relative investment in the work performed by Jimmy

Hebert far exceeded Jimmy Hebert’s.

   19. Marathon determined the degree of Jimmy Hebert’s opportunity

for profit or loss.

   20. The skill and initiative required of Jimmy Hebert to perform his

Completions Consultant work was not high.

   21. As a matter of “economic reality,” Jimmy Hebert was

economically dependent upon Marathon.

                                       4
     Case 3:19-cv-00109 Document 1 Filed on 03/13/19 in TXSD Page 5 of 9



   22. Therefore, under applicable law, Jimmy Hebert was an MOC

employee or, at a minimum, a joint-employee of EPI and MOC.

   23. Throughout his employment by Marathon, Jimmy Hebert—

pursuant to MOC’s directive—worked two consecutive weeks (i.e.

Monday day through Sunday) and then was off for two consecutive

weeks.

   24. During his on-duty stints, Jimmy Hebert worked, on average,

twelve and one-half (12.5) hours per day and, thus, eighty-seven and one-

half (87.50) hours per week.

   25. Marathon paid Jimmy Hebert a flat rate of $1,650.00 per day

during the period March 7, 2018, through June 30, 2018.

   26. Effective July 1, 2018, Marathon paid Jimmy Hebert a flat rate of

$1,700.00 per day.

   27. Marathon compensated Jimmy Hebert for all hours that he worked

in excess of forty (40) per week at a straight-time rate of $1,650.00 per

day (for the period March 7, 2018, to June 30, 2018) and $1,700.00 per

day (for the period July 1, 2018, through January 10, 2019).

   28. Critically, Marathon failed to pay Jimmy Hebert any overtime

compensation, as required by the Fair Labor Standards Act (“FLSA”).

                                         5
     Case 3:19-cv-00109 Document 1 Filed on 03/13/19 in TXSD Page 6 of 9



   29. Marathon’s failure to pay Jimmy Hebert overtime compensation in

accordance with the FLSA was intentional, willful, and not in good-faith.

   30. At all relevant times, Marathon was an employer, as that term is

defined under the FLSA.

   31. At all relevant times, Jimmy Hebert was a Marathon employee,

who in any workweek was engaged in commerce or in the production of

goods for commerce or was employed in an enterprise engaged in

commerce or in the production of good for commerce, as all of these

terms are defined in the FLSA.

   32. Jimmy Hebert’s written consent to this action has been filed

contemporaneously.

   33. All conditions precedent to the filing of this action have been

performed or have occurred.



      Plaintiff, Jimmy Hebert, incorporates by reference herein the allegations

contained in paragraphs 1 through 33 supra, and further asserts as follows:




                                         6
     Case 3:19-cv-00109 Document 1 Filed on 03/13/19 in TXSD Page 7 of 9



                            FIRST CAUSE OF ACTION

   34. Marathon Oil Company and EPI failed to pay Jimmy Hebert the

overtime wages to which he was entitled under the FLSA.



                              PRAYER FOR RELIEF

      Accordingly, Plaintiff, Jimmy Hebert, respectfully moves this Honorable

Court—after trial by jury on all issues so triable—for the following relief:

   1. Declaratory Judgment that MOC and EPI violated his rights under the Fair

      Labor Standards Act (“FLSA”);

   2. Injunction preventing MOC and EPI from engaging in any further violations

      of Jimmy Hebert’s rights under the FLSA and requiring them to take

      affirmative steps to ensure that they do not engage in the same or similar

      violations of employees’ FLSA rights in the future;

   3. Unpaid overtime compensation;

   4. Liquidated damages;

   5. Reasonable attorney's fees and costs;

   6. Pre-judgment and post-judgment interest; and

   7. All other relief, whether at law or in equity, to which he is justly entitled.



                                           7
Case 3:19-cv-00109 Document 1 Filed on 03/13/19 in TXSD Page 8 of 9



                              Respectfully submitted,

                              /s/ Scott Newar
                              __________________________________
                              SCOTT NEWAR
                              S.D. Texas Bar Number 19191
                              440 Louisiana, Suite 900
                              Houston, Texas 77002
                              Telephone: (713) 226-7950
                              Fax: (713) 226-7181 (Fax)
                              E-Mail: newar@newarlaw.com

                              ATTORNEY-IN-CHARGE
                              FOR PLAINTIFF, JIMMY HEBERT



                              /s/ Charles F. Herd, Jr.
                              _________________________________
                              CHARLES F. HERD, JR.
                              S.D. Texas Bar Number 2793
                              Herd Law Firm, PLLC
                              19500 Tomball Parkway, Suite 250
                              Houston, Texas 77070
                              Telephone: 713-955-3699
                               Fax: 281-462-5180
                               cfh@herdlawfirm.law (.law NOT .com)




                                8
     Case 3:19-cv-00109 Document 1 Filed on 03/13/19 in TXSD Page 9 of 9



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION


JIMMY HEBERT,               §                NO. ___________________
                            §
                            §
                            §
       Plaintiff            §                JURY DEMANDED
                            §
v.                          §
                            §
MARATHON OIL COMPANY;       §
AND CUDD PRESSURE           §
CONTROL, INC., D/B/A ENERGY §
PERSONNEL INTERNATIONAL §
                            §
       Defendants           §


                                   CONSENT

      I hereby knowingly and voluntarily consent to become a plaintiff in the above-

styled Fair Labor Standards Act lawsuit for unpaid overtime compensation.



Signed this 13th day of March, 2019.

                                        ____________________________
                                        Jimmy Hebert
